DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Claim Rejection Under AIA  35 U.S.C. § 112(a), filed 03/16/2022, with respect to claims 1-4 and 6-10 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2017/0289869 A1), in view of Chen et al. (US 2016/0212649 A1).
Regarding claim 1, Nogami discloses a terminal comprising:
a receiver (fig.1 element 120 in combination with element 118, par.[0062]) that receives downlink control information (DCI) (par.[0061] discloses receiving signals on a downlink channel, e.g. the Physical Downlink Control Channel (PDCCH) which is transmitted to the UE from the base station) regarding a channel occupancy time (COT) on a common physical downlink control channel (par.[0043] A UE is also described that includes a physical downlink control channel (PDCCH) receiver configured to receive a PDCCH with a downlink control information (DCI) format, the PDCCH scheduling multiple physical uplink shared channels (PUSCHs) in consecutive subframes, the DCI format including an information field for indicating a first channel access procedure. Also, par.[0058] which recites, in part, “The first type of channel access procedure is performed for starting UL maximum occupancy time (MCOT). The other type of channel access procedure is performed between consecutive UL transmission 
a processor that controls transmission of a physical uplink shared channel (PUSCH) based on the information regarding the COT and the channel access procedure before the UL transmission (par.[0058] which discloses that the channel access is performed during the MCOT which was received in the DCI, par.[0229] discloses that the PDCCH which carries the DCI includes an UL resource allocation along with a first channel access procedure. Fig.3 element 304, discloses that the UE attempts the first channel access before the transmission of the first PUSCH, par.[0379]), 
wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] further discloses, “The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL MCOT and DL MCOT are separate and occur at different times. Par.[0153] discloses 
While Nogami substantially discloses the claimed invention, it is silent with regard to:
wherein uplink control information (UCI) is transmitted on the PUSCH.
In an analogous art, Chen discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0064] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and increase in throughput and user experience. 

Regarding claim 2, Nogami discloses wherein the channel access procedure with random back-off is indicated by the DCI (par.[0147 and 0157] discloses that License Assisted Access Uplink (LAA-UL) is scheduled in advance by an UL grant. The examiner notes that the uplink grant is received in the PDCCH, e.g. the DCI).
Regarding claims 3 and 7, Nogami discloses wherein a back-off time of the random back-off is determined based on a contention window size, and the contention 

Regarding claims 4 and 8, Nogami discloses wherein the priority class is indicated from the radio base station (par.[0181]).

Regarding claim 6, Nogami discloses a radio communications method comprising:
a receiver (fig.1 element 120 in combination with element 118, par.[0062]) that receives downlink control information (DCI) (par.[0061] discloses receiving signals on a downlink channel, e.g. the Physical Downlink Control Channel (PDCCH) which is transmitted to the UE from the base station) regarding a channel occupancy time (COT) on a common physical downlink control channel (par.[0043] A UE is also described that includes a physical downlink control channel (PDCCH) receiver configured to receive a PDCCH with a downlink control information (DCI) format, the PDCCH scheduling multiple physical uplink shared channels (PUSCHs) in consecutive subframes, the DCI format including an information field for indicating a first channel access procedure. Also, par.[0058] which recites, in part, “The first type of channel access procedure is performed for starting UL maximum occupancy time (MCOT). The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT.” The office notes that a plurality of UE are capable of receiving PDCCH at a same time or rather monitor in CCE for their specific downlink 
a processor that controls transmission of a physical uplink shared channel (PUSCH) based on the information regarding the COT and the channel access procedure before the UL transmission (par.[0058] which discloses that the channel access is performed during the MCOT which was received in the DCI, par.[0229] discloses that the PDCCH which carries the DCI includes an UL resource allocation along with a first channel access procedure. Fig.3 element 304, discloses that the UE attempts the first channel access before the transmission of the first PUSCH, par.[0379]), 
wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] further discloses, “The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL MCOT and DL MCOT are separate and occur at different times. Par.[0153] discloses that the UL MCOT follows the CAT-4 LBT. Par.[0154] discloses CAT-4 LBT uses a Clear Channel Assessment followed by a random back-off mechanism).

wherein uplink control information (UCI) is transmitted on the PUSCH.
In an analogous art, Chen discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0064] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and increase in throughput and user experience.
Regarding claim 10, Nogami discloses a system comprising a base station and a terminal:
the base station (fig.1 element 160) comprises:
a transmitter that transmits downlink control information (DCI) (par.[0039]) indicating and uplink (UL) transmission (par.[0097]);
the terminal (Fig.1 element 102) comprises:
a receiver (fig.1 element 120 in combination with element 118, par.[0062]) that receives downlink control information (DCI) (par.[0061] discloses receiving signals on a downlink channel, e.g. the Physical Downlink Control Channel (PDCCH) which is  the DCI format including an information field for indicating a first channel access procedure. Also, par.[0058] which recites, in part, “The first type of channel access procedure is performed for starting UL maximum occupancy time (MCOT). The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT.” The office notes that a plurality of UE are capable of receiving PDCCH at a same time or rather monitor in CCE for their specific downlink control information. UL-Grants can be made to a single UE or multiple UEs, thus a PDCCH is a common PDCCH); and
a processor that controls transmission of a physical uplink shared channel (PUSCH) based on the information regarding the COT and the channel access procedure before the UL transmission (par.[0058] which discloses that the channel access is performed during the MCOT which was received in the DCI, par.[0229] discloses that the PDCCH which carries the DCI includes an UL resource allocation along with a first channel access procedure. Fig.3 element 304, discloses that the UE attempts the first channel access before the transmission of the first PUSCH, par.[0379]), 
wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL MCOT and DL MCOT are separate and occur at different times. Par.[0153] discloses that the UL MCOT follows the CAT-4 LBT. Par.[0154] discloses CAT-4 LBT uses a Clear Channel Assessment followed by a random back-off mechanism).
While Nogami substantially discloses the claimed invention, it is silent with regard to:
wherein uplink control information (UCI) is transmitted on the PUSCH.
In an analogous art, Chen discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0064] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, .

Claims 1, 6, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2017/0289869 A1), in view of Xiong et al. (US 2016/0007350 A1).
Regarding claims 1, 6, and 10, Nogami discloses a terminal comprising:
a receiver (fig.1 element 120 in combination with element 118, par.[0062]) that receives downlink control information (DCI) (par.[0061] discloses receiving signals on a downlink channel, e.g. the Physical Downlink Control Channel (PDCCH) which is transmitted to the UE from the base station) regarding a channel occupancy time (COT) on a common physical downlink control channel (par.[0043] A UE is also described that includes a physical downlink control channel (PDCCH) receiver configured to receive a PDCCH with a downlink control information (DCI) format, the PDCCH scheduling multiple physical uplink shared channels (PUSCHs) in consecutive subframes, the DCI format including an information field for indicating a first channel access procedure. Also, par.[0058] which recites, in part, “The first type of channel access procedure is performed for starting UL maximum occupancy time (MCOT). The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT.” The office notes that a plurality of UE are capable of receiving PDCCH at a same time or rather monitor in CCE for their specific downlink control information. UL-Grants can be made to a single UE or multiple UEs, thus a PDCCH is a common PDCCH); and

wherein the processor, when the UL transmission is performed outside a channel occupation time (COT) of downlink, controls so as to perform a channel access procedure with a random back-off (par.[0058] teaches that Maximum Channel Occupancy Time, and that the eNodeB can schedule multiple PUSCHs. Par.[0058] further discloses, “The other type of channel access procedure is performed between consecutive UL transmission bursts within the UL MCOT”. That is, the disclosure of Nogami teaches receiving an UL-Grant in a downlink transmission, see disclosure above, and further fig.11-12 which teaches the reception of DCI with UL-Grant. The disclosure also teach the transmission of uplink data in an UL MCOT, which the examiner notes is outside of the Downlink MCOT. The examiner notes that the UL MCOT and DL MCOT are separate and occur at different times. Par.[0153] discloses that the UL MCOT follows the CAT-4 LBT. Par.[0154] discloses CAT-4 LBT uses a Clear Channel Assessment followed by a random back-off mechanism).
While Nogami substantially discloses the claimed invention, it is silent with regard to:

In an analogous art, Xiong discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0052] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the UCI piggyback method as discussed in Xiong. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and spectral efficiency and is a readily available design choice to those of ordinary skill in the art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami and Chen, as applied to claim 1, 6, and 10, above, in view of Bhorkar et al. (US 2018/0270860 A1).
Regarding claim 9, Nogami discloses the method of 7, but does not explicitly disclose wherein the receiver receives information indicating channel access type, the contention window size, and the priority class by using higher layer signaling and the DCI.
In an analogous art, Bhorkar discloses wherein the receiver receives information indicating channel access type, the contention window size, and the priority class by using higher layer signaling and the DCI (fig.8 and par.[0063 and 0072] discloses the 
It would have been obvious to one of ordinary skill in the art t at the time of the filing of the instant application to apply the methods as discussed in Nogami, with the methods as discussed in Bhorkar for transmitting LBT parameters to a UE. The motivation/suggestion would have been because a skilled would know that a control channel or using higher layers signaling to construct or rather establish and configure connections between the UE and the network and were well-known and in common uses during and before the time of the filing of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2018/0054792 A1) “Reference Signal Reception Method in Wireless Communication System, and Device for Same”
Oh et al. (US 2018/0332576 A1) “Method and Device for Transmitting or Receiving Control Information in Wireless Communication System”
Oh et al. (US 2019/0037580 A1) “Method and Device for Operating Plurality of Frame Structures in Mobile Communication System”
Mukherjee et al. (US 2019/0090230 A1) “Multi-Subframe Grant with Scheduling of Both Data and Control Channels”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411